NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

             BYRON JOSEPH BEDELL,
                Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-5122
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-cv-00374-PEC, Chief Judge Patricia E.
Campbell-Smith.
                 ______________________

              Decided: February 10, 2016
               ______________________

   BYRON JOSEPH BEDELL, Florence, CO, pro se.

    ALEXIS J. ECHOLS, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represented
by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR., BRIAN
A. MIZOGUCHI.
                ______________________
2                                             BEDELL   v. US



PER CURIAM.
    Byron Bedell filed suit against the United States De-
partment of Justice in the Court of Federal Claims alleg-
ing various violations by the Department. Mr. Bedell’s
allegations are focused on a claim of kidnapping and false
imprisonment and a claim for contract enforcement. The
trial court dismissed Mr. Bedell’s complaint for failure to
state a claim for which relief may be granted. We affirm.
                             I
    Mr. Bedell is presently incarcerated by the Federal
Bureau of Prisons, an agency within the Department.
The Bureau took Mr. Bedell into custody after a felony
conviction in 2010, for which Mr. Bedell was sentenced to
106 months in prison. Mr. Bedell alleges, and the De-
partment does not contest, that he did not consent to this
incarceration.
     While incarcerated, Mr. Bedell sent unsolicited pro-
posed settlement contracts to the Bureau and the Civil
Division, Torts Branch of the Department. Mr. Bedell
designed these contracts to resolve his disputes with the
Department, including a payment of $225 million to
Mr. Bedell and his release from custody. Mr. Bedell
followed-up with numerous communications stating that
the Department would be deemed to have accepted the
terms of the settlement contracts if the Department did
not respond to the contrary. Neither the Bureau nor the
Torts Branch responded to any of Mr. Bedell’s corre-
spondences.
    Following these events, Mr. Bedell filed suit against
the Department in the Court of Federal Claims.
Mr. Bedell alleged in his complaint that his incarceration
constituted kidnapping and false imprisonment by the
Bureau. Mr. Bedell also alleged that the Department had
accepted the settlement contract by not rejecting it, and
BEDELL   v. US                                             3



that the Department thus should be required to make
payment and other performance thereunder.
    The trial court dismissed Mr. Bedell’s complaint for
failure to state a claim for which relief may be granted.
Mr. Bedell appeals. We have jurisdiction under 28 U.S.C.
§ 1295(a)(3).
                             II
    “In order to avoid dismissal for failure to state a
claim, a complaint must allege facts ‘plausibly suggesting
(not merely consistent with)’ a showing of entitlement to
relief.” Acceptance Ins. Cos., Inc. v. United States, 583
F.3d 849, 853 (Fed. Cir. 2009) (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 557 (2007)). We review the
dismissal for failure to state a claim for which relief may
be granted de novo. See Highland Falls-Fort Montgomery
Cent. Sch. Dist. v. United States, 48 F.3d 1166, 1170 (Fed.
Cir. 1995).
    Though we review the trial court’s dismissal without
deference, we now affirm that decision based principally
on the reasons stated therein.
    For the kidnapping count, the trial court noted that it
could, at most, transfer the case to a district court, as the
Court of Federal Claims does not have jurisdiction over
torts. See A122, Opinion and Order at 9. The trial court
declined to transfer the suit because Mr. Bedell’s factual
allegations were insufficient to state a claim for kidnap-
ping. In particular, the trial court noted that Mr. Bedell’s
only factual allegation supporting this claim is that the
Bureau took him into custody after his conviction of a
felony in federal court. We agree that this bare factual
allegation is insufficient to support a claim for kidnapping
or false imprisonment.
    For the contract count, we find it sufficient to note
that the Department demonstrated no intent to contract
with Mr. Bedell or any acceptance of Mr. Bedell’s settle-
4                                             BEDELL   v. US



ment offer whatsoever. We agree with the trial court’s
conclusion that the interchange between Mr. Bedell and
the Department does not fall into one of the narrow
circumstances in which silence can manifest such intent
and acceptance. See A121, Opinion and Order at 8.
    Mr. Bedell makes various other allegations in his pa-
pers that generally relate to these aforementioned claims.
These additional allegations add no merit to his claims.
We note that Mr. Bedell alleges that the trial court did
not properly hold him to a less stringent standard that is
appropriate for his pro se status. See Informal Brief of
Appellant, Form 12, Item 2. But the trial court clearly
stated that it was reviewing Mr. Bedell’s papers cognizant
of his pro se status, see A118, Opinion and Order at 5, and
it appears the trial court went to great lengths to discern
the most meritorious aspects of Mr. Bedell’s allegations.
                            III
    Because Mr. Bedell did not allege facts that could
plausibly support his claims, we affirm the trial court’s
dismissal of the case.
                      AFFIRMED
    No costs.